NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SCOTT DENNIS ELL,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1350
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 12, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Michael Hrdlicka of Gomez & Touger,
P.A., Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.